FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WILD WILDERNESS; WINTER               No. 14-35505
WILDLANDS ALLIANCE; BEND
BACKCOUNTRY ALLIANCE,                    D.C. No.
          Plaintiffs-Appellants,    6:13-cv-00523-TC

               v.
                                       OPINION
JOHN ALLEN, Forest Supervisor of
the Deschutes National Forest;
UNITED STATES FOREST SERVICE,
a federal agency,
            Defendants-Appellees,

              and

OREGON STATE SNOWMOBILE
ASSOCIATION; AMERICAN
COUNCIL OF SNOWMOBILE
ASSOCIATIONS; KEN ROADMAN;
ELK LAKE RESORT,
Intervenor-Defendants-Appellees.



     Appeal from the United States District Court
              for the District of Oregon
    Thomas M. Coffin, Magistrate Judge, Presiding

        Argued and Submitted October 5, 2016
                  Portland, Oregon
2                 WILD WILDERNESS V. ALLEN

                    Filed September 8, 2017

    Before: Sidney R. Thomas, Chief Judge, and Richard R.
       Clifton and Jacqueline H. Nguyen, Circuit Judges.

                   Opinion by Judge Nguyen


                          SUMMARY *


                      Environmental Law

    The panel affirmed the district court’s summary
judgment in favor of the United States Forest Service in an
action brought by Wild Wilderness, a group representing
non-motorized recreationalists, challenging the Forest
Service’s approval of the building of Kapka Sno-Park, a
parking lot primarily designed for motorized recreationalists
in the Deschutes National Forest in Oregon.

    The panel held that the case was not moot where Wild
Wilderness’s complaint identified several remedies that
remained available despite Kapka Sno-Park’s completion.
The panel also held that Wild Wilderness’s claims did not
lack redressability.

    The panel held that the Forest Service did not violate the
National Forest Management Act by approving the Kapka
Sno-Park. The panel held that Kapka Sno-Park was not
inconsistent with the Deschutes Forest Plan.

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               WILD WILDERNESS V. ALLEN                     3

    The panel held that the Forest Service did not violate the
National Environmental Policy Act (“NEPA”) by first
issuing a Draft Environmental Impact Statement but then
reversing course and issuing a Finding of No Significant
Impact and a final Environmental Assessment in its place.
The panel also rejected Wild Wilderness’s other claims of
alleged Forest Service NEPA violations.


                        COUNSEL

Thomas C. Buchele (argued), Earthrise Law Center,
Portland, Oregon; Lauren Marie Rule (argued), Advocates
for the West, Portland, Oregon; for Plaintiffs-Appellants.

Sean Edward Martin (argued), Assistant United States
Attorney; Kelly A. Zusman, Appellate Chief; Billy J.
Williams, United States Attorney; United States Attorney’s
Office, Portland, Oregon; for Defendants-Appellees.

Paul A. Turcke (argued), Moore Smith Buxton & Turcke,
Boise, Idaho, for Intervenor-Defendants-Appellees.
4               WILD WILDERNESS V. ALLEN

                          OPINION

NGUYEN, Circuit Judge:

    Winter recreation has become increasingly popular in the
Deschutes National Forest in Central Oregon, exacerbating
parking shortages and on-snow user conflicts between
motorized and non-motorized recreationalists. In 2012, the
National Forest Service approved the building of Kapka
Sno-Park, a parking lot primarily designed for motorized
recreationalists, and issued an Environmental Assessment
(EA) for the project. Wild Wilderness, a group representing
non-motorized users, challenged approval of the project on
the grounds that the Forest Service had violated both the
National Forest Management Act (NFMA) and the National
Environmental Policy Act (NEPA). The district court
granted summary judgment in favor of the Forest Service.
Reviewing de novo, Alliance for the Wild Rockies v.
Bradford, 856 F.3d 1238, 1242 (9th Cir. 2017), we affirm.

                               I.

               FACTUAL BACKGROUND

     The two most popular winter activities in Deschutes
National Forest are snowmobiling and cross-country skiing.
Cross-country skiers and other recreationalists who prefer
non-motorized activities often dislike the noise and tracks
left by snowmobilers, and the Forest Service has recognized
the potential for conflicts between the two groups for many
years. These on-snow conflicts are concentrated in the area
surrounding Dutchman Flat and Tumalo Mountain, which
due to its high terrain and easy accessibility is ideal territory
                   WILD WILDERNESS V. ALLEN                  5

for both snowmobilers and cross-country skiers. 1 A lack of
parking has further fueled conflict between these groups of
users. Excluding Kapka, there are seven “sno-parks” within
the Cascade Lakes Highway area of Deschutes. Three are
for non-motorized use only, three are for both non-motorized
and motorized use, and one is for motorized use only.

    The Forest Service has long considered building
additional parking for winter recreationalists in this area. In
1996, it considered expanding existing sno-parks but
ultimately decided not to, in part because of a desire to focus
on alleviating on-snow user conflicts. While expanding the
sno-parks could have alleviated conflicts over parking, more
parking would have meant more users, potentially resulting
in more on-snow conflicts. In 2004, the Forest Service
banned snowmobiles from approximately 1,375 acres in the
Dutchman Flat and Tumalo Mountain area that were
particularly popular with skiers to reduce on-snow user
conflicts. It also began analyzing the possibility of building
a new sno-park in the area, near Kapka Butte.

    In 2006, the Forest Service issued a scoping notice,
which proposed building Kapka Sno-Park primarily for
motorized users while closing the neighboring Dutchman
Sno-Park and its immediate surroundings to motorized use.
The purpose and need of the action, according to the notice,
were to reduce parking congestion and reduce user conflicts
between the different user groups by separating them. The
notice also stated that recent regulatory changes had gone
into effect to separate uses and were succeeding in reducing
conflicts in the Dutchman Flat and Tumalo Mountain areas.



   1
       A map of the area is attached as Appendix 1.
6               WILD WILDERNESS V. ALLEN

    Internal emails in 2008, however, show that the Forest
Service at some point had decided to focus only on parking
congestion near Dutchman Flat in a smaller project instead
of simultaneously tackling the parking shortage and further
attempting to separate uses and thereby reduce user
conflicts. The Forest Service issued a new scoping notice in
2009 focused only on the parking issue and a notice of intent
to issue an Environmental Impact Statement (EIS). The
scoping notice stated that the Forest Service “expect[ed] the
analysis to be documented in an environmental impact
statement” and that a draft would be available soon.

     Eight months after issuing the 2009 scoping notice, the
Forest Service released a Winter Recreation Sustainability
Analysis. The analysis discussed the increasing use of
certain areas of the forest for winter recreational activities,
particularly along the Cascade Lakes corridor. The higher
demand led to parking “bottlenecks” at some sno-parks due
to limited parking capacity. The analysis also noted that the
vast majority of the forest had little or no conflict issues, but
that the area around Kapka Butte had experienced some on-
snow conflicts, which could possibly be exacerbated if
additional parking capacity were added because it would
likely increase the number of motorized users in the area.

    The Forest Service issued a Draft EIS in April 2011. The
Draft EIS’s “Purpose and Need” was twofold—to provide
additional parking capacity and to create trails for Nordic
skiers with dogs. Due to the narrow purpose and need, no
alternatives that would have limited motorized use in the
area were considered as they were outside the Statement’s
scope.

    After the comment period ended, the Forest Service
planned internally to issue a supplemental Draft EIS in
response to public comments regarding skiers with dogs and
                WILD WILDERNESS V. ALLEN                     7

public safety. The agency continued to work on the Draft
EIS through June 2012.

    While working on the supplemental draft, the Forest
Service began discussions with the Federal Highway
Administration (FHWA) about it becoming a joint-lead
agency on the EIS. The agencies decided to become co-lead
agencies and met on June 28, 2012 to discuss FHWA’s
comments on the Draft EIS. By becoming a joint-lead
agency, FHWA was also required to sign a Record of
Decision, either separately or jointly with the Forest Service.
A staffer at FHWA told the Forest Service that FHWA
would be willing to sign a separate Record of Decision, but
“it would be great to jointly sign.”

    By July 2, four days after the meeting with the FHWA,
the Forest Service had decided to withdraw the Draft EIS and
issue instead a Finding of No Significant Impact and an EA
instead of an EIS. A Finding of No Significant Impact is
mandatory for an agency to issue an EA in place of an EIS.
40 C.F.R. § 1501.4(e).

    Two months later, on September 14, 2012, the Forest
Service issued the final EA along with its Decision Notice
and Finding of No Significant Impact. The EA contained the
same statement of purpose and need and the same four
alternatives as the Draft EIS.

   The final project at Kapka consisted of a parking lot that
could hold 70 vehicles with trailers and two short trails
connecting the lot to existing trail systems. The option of
opening the trail system to dogs was removed.

    In the following days, the Forest Service published
notices withdrawing its “Notice for Preparation of an
Environmental Impact Statement” as well as its Draft EIS.
8               WILD WILDERNESS V. ALLEN

Wild Wilderness and other opponents to the project filed
administrative appeals to the Decision Notice and Finding of
No Significant Impact, which were denied, and then this
lawsuit.    The Oregon State Snowmobile Association
alongside other pro-snowmobile groups successfully joined
the case as defendant-intervenors. The Forest Service
completed construction of Kapka Sno-Park in November
2014, and it was open to winter recreation use for the 2014–
15 season.

                              II.

               THE CASE IS NOT MOOT

    As a preliminary matter, the Oregon State Snowmobile
Association argues that Kapka Sno-Park is built and
therefore this case is now moot. They also make the related
argument that Wild Wilderness’s claims lack redressability.
This is because, the Association argues, Wild Wilderness’s
true goal is to reduce areas open to snowmobilers and the
contested action did not result in more areas being open to
snowmobile use.

    In deciding whether a case is moot in this context, “the
question is not whether the precise relief sought at the time
the application for an injunction was filed is still available.
The question is whether there can be any effective relief.”
Or. Natural Res. Council v. U.S. Bureau of Land Mgmt.,
470 F.3d 818, 820 (9th Cir. 2006) (quoting Nw. Envtl. Def.
Ctr. v. Gordon, 849 F.2d 1241, 1244–45 (9th Cir. 1988)).
“The party asserting mootness bears the burden of
establishing that there is no effective relief remaining that
the court could provide.” S. Or. Barter Fair v. Jackson
Cnty., 372 F.3d 1128, 1134 (9th Cir. 2004). That burden is
always “heavy,” as a case is not moot where any effective
relief may be granted, Forest Guardians v. Johanns,
               WILD WILDERNESS V. ALLEN                     9

450 F.3d 455, 461 (9th Cir. 2006), but “defendants in NEPA
cases face a particularly heavy burden in establishing
mootness.” Cantrell v. City of Long Beach, 241 F.3d 674,
678 (9th Cir. 2001). As we have explained:

       When evaluating the issue of mootness in
       NEPA cases, we have repeatedly emphasized
       that if the completion of the action challenged
       under NEPA is sufficient to render the case
       nonjusticiable, entities could merely ignore
       the requirements of NEPA, build its
       structures before a case gets to court, and then
       hide behind the mootness doctrine. Such a
       result is not acceptable.

Or. Natural Res. Council, 470 F.3d at 821 (quoting Cantrell,
241 F.3d at 678) (internal quotation marks omitted).

    This case is not moot. Wild Wilderness’s complaint
identified several remedies that remain available despite
Kapka Sno-Park’s completion. A court could order a new
NEPA analysis with a broader purpose and need or with
additional alternatives; issue injunctive relief requiring the
Forest Service to close Kapka Sno-Park or use it only in the
summer; or simply order the Forest Service to issue a full
EIS. See, e.g., West v. Sec’y of Dep’t of Transp., 206 F.3d
920, 925 (9th Cir. 2000) (rejecting a mootness challenge
because the court’s remaining remedial powers included
remanding for additional environmental review or ordering
the project closed or deconstructed).

    Relatedly, Wild Wilderness’s claims do not lack
redressability. Although the Snowmobile Association
argues that Wild Wilderness’s claims obscure a true desire
for remedies beyond the scope of the current action, the court
10             WILD WILDERNESS V. ALLEN

may still grant some effective relief for Wild Wilderness’s
claims.

    Because the case is neither moot nor lacking
redressability, we proceed to the merits.

                             III.

 THE FOREST SERVICE DID NOT VIOLATE THE
                 NFMA

    We first consider whether the Forest Service violated the
NFMA by approving Kapka Sno-Park. Forest Service
actions must be consistent with the governing Land and
Resource Management Plan, commonly called forest plans.
Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d
953, 961 (9th Cir. 2005); 16 U.S.C. § 1604(i). The
governing plan here is the Deschutes Forest Plan. “We set
aside an agency’s actions ‘only if they are arbitrary,
capricious, an abuse of discretion, or otherwise not in
accordance with law.’” In re Big Thorne Project, 857 F.3d
968, 973 (9th Cir. 2017) (quoting Or. Natural Res. Council
Fund v. Goodman, 505 F.3d 884, 889 (9th Cir. 2007)).

    Wild Wilderness argues that the Forest Service’s action
failed to comply with two sections of the Deschutes Forest
Plan. We consider each in turn.

   The first section of the Forest Plan outlines standards and
guidelines for winter trails and includes the following
provision:

       Where conflicts develop between non-
       motorized and motorized winter use the
       following sequence of steps will generally be
       taken:
               WILD WILDERNESS V. ALLEN                    11

           •   Trails will be designed to encourage
               the intended user and to discourage
               others. An inviting system of trails
               will be provided for both non-
               motorized and motorized users.

           •   Intensify educational and indirect
               management efforts to resolve the
               conflict.

           •   Restrict motorized use of [N]ordic
               trails.

           •   Close the area where the conflict is
               occurring to motorized use.

    The Forest Service has indisputably used all four of these
steps at different times in attempting to resolve conflicts
between motorized and non-motorized users, including
closing areas to motorized use.           Wild Wilderness
nonetheless argues that the provision forbade the Forest
Service from building Kapka Sno-Park instead of closing the
area to motorized use because user conflicts persisted. But
nothing in this provision mandates closure of any area to
motorized use. It merely outlines steps that “will generally
be taken” in the event of user conflicts. The Forest Plan
outlines “an aspiration, not an obligation” and therefore
“there is no law for us to apply in second-guessing the
agency.” Big Thorne Project, 857 F.3d at 974. The record
also does not support Wild Wilderness’s claim that the
Forest Service has interpreted the Forest Plan to mandate
closing areas to motorized use when user conflicts persist.

    Wild Wilderness argues that Kapka Sno-Park was
inconsistent with the Forest Plan’s “Recreation Opportunity
12             WILD WILDERNESS V. ALLEN

Spectrum,” which labels areas within the forest with the
recreation experiences and activities available there. See
WildEarth Guardians v. Mont. Snowmobile Ass’n, 790 F.3d
920, 928 (9th Cir. 2015). For example, Kapka Sno-Park
itself is located at “Scenic Views (MA 9),” where “Parking
facilities, structures and other recreational facilities will
normally be placed where they are not visible from
significant viewer locations” to maintain the area’s
aesthetics. Again, however, this non-binding guidance for
recreation planning and guidance does not appear to create
any obligation that the Forest Service could have
disregarded. Because Kapka Sno-Park was not inconsistent
with the Forest Plan, the Forest Service did not violate the
NFMA.

                            IV.

THE FOREST SERVICE DID NOT VIOLATE NEPA

    Wild Wilderness claims that the Forest Service violated
NEPA by first issuing the Draft EIS but then reversing
course and issuing a Finding of No Significant Impact and
final EA in its place. If an agency determines that an agency
action does not require a final EIS, it must issue a “finding
of no significant impact.” 40 C.F.R. § 1501.4(e). The
finding must present the reasons why an action “will not
have a significant effect on the human environment and for
which an environmental impact statement therefore will not
be prepared” and include an EA or a summary of it.
40 C.F.R. § 1508.13. The Forest Service complied with
these regulations, completing an EA and issuing a finding of
no significant impact.

   The Forest Service had previously intended to issue an
EIS, but regulations govern that situation as well. When the
Forest Service has determined that an EIS “is no longer
               WILD WILDERNESS V. ALLEN                   13

necessary,” it must publish a withdrawal notice in the
Federal Register with the date and page number of the
previously published notice. 36 C.F.R. § 220.5(c). The
Forest Service published such a withdrawal notice.

    Wild Wilderness argues that the Forest Service faced the
additional and implicit requirement that it issue a reasoned
explanation as to why it had decided to issue an EA. Of
course, every finding of no significant impact must by
definition explain why an agency believes that the effect on
the human environment of the agency’s decision is too
insignificant to merit an EIS. See 40 C.F.R. § 1508.13. But
Wild Wilderness demands something slightly different—an
explanation not of why an EIS was unnecessary but instead
of why the Forest Service had changed its mind.

    Wild Wilderness offers no support for this novel
procedural requirement. But see Vt. Yankee Nuclear Power
Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519, 525
(1978) (cautioning courts to not “engraft[] their own notions
of proper procedures upon agencies entrusted with
substantive functions by Congress”). It instead points to
cases in which agencies failed to provide reasoned
explanations for changes in their position on matters of
policy or factual findings. See Humane Soc’y of the U.S. v.
Locke, 626 F.3d 1040, 1049 (9th Cir. 2010); Organized
Village of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 968
(9th Cir. 2015) (en banc). The Forest Service here, however,
never changed its mind on any factual or policy matter but
only on how it planned to comply with its own procedural
requirements. There was no agency decision to reverse, as a
draft EIS is not an agency decision at all. See Bennett Hills
Grazing Ass’n v. United States, 600 F.2d 1308, 1309 (9th
Cir. 1979) (ruling that a draft EIS was not yet subject to
judicial review because it was not yet an agency decision).
14             WILD WILDERNESS V. ALLEN

The Forest Service may have withdrawn the EIS because the
Kapka Sno-Park was significantly scaled down from earlier
plans or because the initial plan to release one was overly
cautious—either way, there was no additional procedural
requirement to explain the basis of its decision.

     Wild Wilderness suggests that the true motivation to
withdraw the EIS arose out of the Forest Service’s meeting
with the FHWA. The record does not establish whether this
is true, but more importantly, it is not clear what improper
motive either agency could have had to issue an EA in place
of an EIS following the meeting. Wild Wilderness suggests
that as a result of the switch from the EIS to the EA, the
FHWA would not have had to sign the record of decision,
but in internal emails FHWA staff wrote, “it would be great
to jointly sign” a record of decision.

    Underscoring our conclusion is that Wild Wilderness
does not articulate where the Forest Service was obligated to
provide a reasoned explanation for withdrawing the Draft
EIS. It cannot plausibly have been obligated to do so in the
withdrawal notice, as the regulations governing such a notice
clearly contemplate a very brief statement. 36 C.F.R.
§ 220.5(c) (stating the requirements of a withdrawal notice
as “the date and Federal Register page number of the
previously published notice(s)”). The finding of no
significant impact need only “briefly present[] the reasons
why an action, not otherwise excluded (§ 1508.4), will not
have a significant effect on the human environment and for
which an environmental impact statement therefore will not
be prepared.” 40 C.F.R. § 1508.13. While the Forest Service
was obligated to explain why an EIS was not necessary, and
did, there was no additional requirement that the Forest
Service explain why it chose to comply with its own
procedural requirements in a certain way.
                 WILD WILDERNESS V. ALLEN                        15

    The Forest Service also did not violate NEPA by failing
to provide a convincing statement of reasons that Kapka
Sno-Park would not significantly affect the environment.
Whether an action “significantly” affects the environment
requires analyzing both “context” and “intensity.” 40 C.F.R.
§ 1508.27. “Context” means that “the significance of an
action must be analyzed in several contexts such as society
as a whole (human, national), the affected region, the
affected interests, and the locality.” Id. § 1508.27(a).
“Intensity” requires consideration of ten factors regarding
the “severity of impact.” Id. § 1508.27(b). One of these
factors may demonstrate intensity sufficiently on its own,
although the presence of one factor does not necessarily do
so. Ocean Advocates v. U.S. Army Corps of Eng’rs,
402 F.3d 846, 865 (9th Cir. 2005).

    The district court correctly concluded that the agency’s
action lacked “intensity,” as not one of the intensity factors
suggested that Kapka Sno-Park significantly affected the
environment. First, and contrary to Wild Wilderness’s
arguments, the degree to which the project affected the
environment was not “likely to be highly controversial.”
40 C.F.R. § 1508.27(b)(4).           “Controversial” refers to
disputes over the size or effect of the action itself, not
whether or how passionately people oppose it. See Sierra
Club v. U.S. Forest Serv., 843 F.2d 1190, 1193 (9th Cir.
1988). There is no dispute about the size or nature of Kapka
Sno-Park and only small disputes about its effects, such as
where some of the snowmobilers parking at Kapka Sno-Park
will prefer to recreate. The anecdotal evidence about
snowmobiler preferences that Wild Wilderness marshaled
for this factor did not rise to the level of the sorts of scientific
controversies that would substantially undermine the
reasonableness of the Forest Service’s conclusions. See
Humane Soc’y, 626 F.3d at 1057.
16              WILD WILDERNESS V. ALLEN

    Wild Wilderness also argues that the action threatened a
violation of federal law, the NFMA, another intensity factor.
40 C.F.R. § 1508.27(b)(10). As discussed above, however,
building Kapka Sno-Park did not violate the NFMA and
therefore did not threaten a violation of federal law.

    Wild Wilderness lastly claims that there may be
cumulatively significant effects when the project is
considered with other related actions.         40 C.F.R.
§ 1508.27(b)(7). The EA examined the cumulative effects
with related actions, however, and none of the related
potential actions appeared to compound on-snow user
conflicts between motorized and non-motorized users. None
of the potential actions about which Wild Wilderness was
concerned even involved motorized use.

    Wild Wilderness claims that the EA’s Statement of
Purpose and Need and range of alternatives for Kapka Sno-
Park were unreasonably narrow. NEPA requires both that
an EA specify the need for a proposed action, 36 C.F.R.
§ 220.7(b)(1), and that the agency study, develop, and
describe appropriate alternatives. W. Watersheds Project v.
Abbey, 719 F.3d 1035, 1050 (9th Cir. 2013). The latter
obligation is lessened but still extant when preparing an EA
instead of an EIS. Id. Courts afford significant but not
unlimited discretion to agencies to articulate an action’s
statement of purpose and need. Westlands Water Dist. v.
U.S. Dep’t of the Interior, 376 F.3d 853, 866 (9th Cir. 2004).
The scope of the analysis of alternatives depends on the
underlying purpose, so the agency need only evaluate
alternatives that are reasonably related to the purposes of the
action. League of Wilderness Defenders—Blue Mountains
Biodiversity Project v. U.S. Forest Serv., 689 F.3d 1060,
1069 (9th Cir. 2012).
                WILD WILDERNESS V. ALLEN                    17

    The EA here articulated the purpose and need for Kapka
Sno-Park as “provid[ing] safe, high elevation parking that
will enhance a variety of winter recreation opportunities and
provide access to over snow trail systems near the Cascade
Lakes Highway corridor.” There is support in the record for
the need for safe parking. Wild Wilderness attacks the
statement as unreasonably narrow because it ignored the
issue of on-snow user conflicts. The Forest Service was not
obligated, however, to attack every problem in a single
action. Although the Forest Service has in the past
considered tackling both the parking shortage and user
conflicts in a single action, they were not so intertwined that
the Forest Service was unreasonable in aiming to address
one without addressing the other simultaneously. Wild
Wilderness claims that the Forest Service itself has in the
past found that the issues could only be adequately addressed
in a single action, but the record again does not support that
conclusion.

    As the Statement of Purpose and Need was not
unreasonably narrow, neither was the range of alternatives.
The scope of the analysis of alternatives depends on the
underlying purpose, so an agency need only evaluate
alternatives that are reasonably related to the purposes of the
action. League of Wilderness Defenders, 689 F.3d at 1069.
The EA examined the proposed action, a no-action
alternative, and two other action alternatives in detail. The
action alternatives were significantly distinct from one
another with regard to their proposals for relocating trails,
varying the size of the parking lot, and changing the size of
non-motorized areas. The EA also briefly considered seven
additional alternatives with explanations of why they were
not considered in detail. The Forest Service was not required
18                WILD WILDERNESS V. ALLEN

to provide alternatives that more aggressively addressed on-
snow user conflicts. 2

                                  V.

                         CONCLUSION

   The Forest Service violated neither the NFMA nor
NEPA in approving Kapka Sno-Park, and therefore the
judgment of the district court is

     AFFIRMED.




     2
       Because we hold that the Forest Service did not violate NEPA by
failing to sufficiently address the issue of on-snow user conflicts, we
need not address the question of whether on-snow user conflicts are
outside the scope of the agency’s required NEPA analysis entirely
because they are “citizens’ subjective experiences,” Bicycle Trails
Council of Marin v. Babbitt, 82 F.3d 1445, 1466 (9th Cir. 1996), not the
“physical environment,” Metro. Edison Co. v. People Against Nuclear
Energy, 460 U.S. 766, 772 (1983).
                                                    APPENDIX 1

          Case: 14-35505, 03/30/2015, ID: 9477836, DktEntry: 13-7, Page 156 of 267




                              Big   Meadow




                                                                              Bend     Municipal
                                                                                   Watershed




                                           Dutchman        Flat




                                                                                                     ._.._.._




                                                                     Tumalo Mtn
                                                                     Summit
           Dutchman
           Sno-Park




                         Sunrise

Mt   Bachelor            Lodge

Ski Resort                                                                        46




                                                                                   Proposed
                                                                                   Kapka     Butte

                                                                                   Sno-Park




        Snowmobile      Trails


 __     Ski Trails

        Watershed      Boundary

 K/A    2004/2005      Motorized       Closure    Areas

        Pre-existing    Motorized       Closure    Areas
                                                                                       0.5              IMiles
         Areas Open      to   Winter    Motorized    Use




                                                            ER1577